UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
EXPERTCONNECT, L.L.C.,
                                                                 :
                                      Plaintiff,                 :   18-CV-4828 (LGS) (OTW)
                                                                 :
                     -against-                                   :          ORDER
                                                                 :
MAYOKIA FOWLER, et al.,                                          :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the parties’ joint letter, ECF 98, requesting an extension of the

discovery deadlines, and the parties’ joint letter, ECF 101, requesting an adjournment of the

April 3 discovery conference. The request to adjourn the April 3 conference is HEREBY DENIED,

and the Court will accept the proposed joint agenda submitted for that conference, ECF 105.

         By close of business, Monday, April 1, 2019, the parties shall file a joint letter covering

the following topics:

              1. The extent of discovery exchanged to this point;

              2. Anticipated discovery still needed by each party;

              3. A proposal of new discovery deadline dates;

         The Court has also reviewed Plaintiff’s letter motion, ECF 103, requesting an extension

of time to respond to Defendants’ March 21 submission in accordance with Judge Schofield’s

March 14 Order. That application is GRANTED. Plaintiff shall file its response by April 1, 2019.
The Clerk of Court is directed to close the open motions at ECF 98, 101, 103 and 105.


       SO ORDERED.



                                                          s/ Ona T. Wang
Dated: March 28, 2019                                                Ona T. Wang
       New York, New York                                   United States Magistrate Judge
